Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants preliminary amendment are noted and entered.  Examiner notes the amendments to claims 26-27, the cancellation of claims 1-25 and 29-31 and the addition of new claim 32-48.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Apparatus for producing carbon nanotube grated substrate”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27, 33-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20050170089 by Lashmore et al.

Claim 26:  Lashmore discloses an apparatus for grafting carbon nanotubes to a substrate, the apparatus comprising a reaction chamber, means for positioning in the reaction chamber a substrate having catalytic material deposited thereon (Figure 1, 4B and accompanying text), a counter electrode (0051, 0088-0089), means for applying a potential difference to the substrate in relation to the counter electrode (0089), heating means for heating the substrate in the reaction chamber (0074) and means for exposing the heated substrate to a carbon feedstock gas and a reductive gas while the potential is applied (0068).
	Claim 27:  Lashmore discloses and electrical source configured to be connected to the substrate, wherein the counter electrode is connected to the electrical source, such that during operation a capacitance circuit is formed with the substrate acting as one electrode of a capacitor and the counter electrode acting as the other electrode of the capacitor (0088-0089, figure 1)
	Claim 33:  Lashmore discloses a means for shielding the substrate from the counter electrode (see Figure 1, insulation, inner quartz tube).
	Claim 34:  Lashmore discloses carbon based substrates (0050).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 35-36:  Lashmore disclsoes various substrates that can reasonably be considered carbon fibre (i.e. growth on a nanotube, 0027, 00116).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 37:  Lashmore discloses the substrate is conductive (0050).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 38:  Lashmore discloses the carbon nanotubes are multi-walled carbon nanotubes (0084).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 39:  Lashmore discloses hydrogen (0068).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 40:  Lashmore discloses the carbon feedstock gas comprises carbon monoxide, a hydrocarbon in gaseous form (0070027.0-0072).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 41:  Lashmore discloses the catalytic material is a d-block transition metal-containing catalytic material or a non-metal seed catalyst, or a mixture thereof (0066).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 42:  Lashmore discloses iron and nitrates (0063, 0064).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 43:  Lashmore discloses CNT growth and therefore the the catalytic material comprises carbon. Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 44:  Lashmore discloses heating from 500 to 1400C.  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 45:  Lashmore discloses may generate electrical discharges which also includes it may not generate plasma (0089).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 46:  Lashmore discloses apparatus is configured such that (a) the applied potential difference generates an electric field not exceeding 1 V/μm (0089).  Additionally, this claim is mere intended use and the apparatus of the prior art is capable of functioning and being used in the claimed manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 47:  Lashmore discloses wherein the reaction chamber comprises a plurality of sequential zones (see Figure 1 and accompanying text), an aperture between each pair of adjacent zones (see shroud and reactive gas supply), and means for supplying gas to each zone (see gas in supply at Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore with US Patent Application Publication 20120070667 by Malet et al.
Lashmore discloses all that is taught above; however, fails to disclose the continuous movement.  The examiner cites here Malet which discloses continuous CNT loading of carbon fibers using a continuous CVD process by loading a catalyst on the carbon fiber substrate and transporting through CVD process for high throughput, including using a reel to reel (0036, 0071). Therefore, taking the references collectively would have been obvious to one of ordinary skill in art at the time of the invention.   Malet discloses using a spoolable length of carbon for reel to reel processing and therefore reads on spooling a length of carbon substrate (0029) and using such would have been obvious as predictable. Malet discloses CNT deposition directly onto the carbon fiber (0037) and using the electrostatic field and therefore using such would have been obvious as predictable. See e.g. 0037 of Malet stating “CNTs can be directly bonded to the fiber carrier... in some embodiments, growth can be influenced, for example, in the presence of an electric field.”

Claim(s) 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore with Malet et al. and further with US Patent Application Publication 20100196600 by Shibuya et al. 
Lashmore with Malet discloses all that is taught above; however, fails to disclose the zones as claimed.  However, Shibuya, also forming a CNT grown on a moving substrate discloses the reaction chamber is divided into zones each with an aperture and means for supplying gas to each zone (see Figure and accompanying text).  Shibuya discloses a reducing gas and source gas as claimed and the heated substrate is configure to move through the zones as claimed (see 0063, 0065, 0088-0095, Figure 1).  Therefore, taking the references collectively, it would have been obvious to have modified Lashmore with Malet to include the zones and structure as claimed to successfully deposit a CNT on the continuously moving and heated substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718